— Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered November 4, 2010, as amended December 2, 2010, convicting defendant, after a nonjury trial, of burglary in the second degree, tampering with a witness in the fourth degree, criminal contempt in the second degree and eight counts of aggravated harassment in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of nine years, unanimously affirmed.
*458To the extent defendant is arguing that the verdict was based on legally insufficient evidence, and was against the weight of the evidence, we reject those claims (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. There was ample evidence to support the victim’s testimony.
Defendant’s remaining claims are without merit. Concur— Gonzalez EJ., Saxe, Catterson, Acosta and Gische, JJ.